DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claims 1 and 2, line 5, “a palmside cover” is set forth; however, the same has been previously set forth in lines 1-2.  Setting forth the same element again amounts to a double inclusion. 

	With respect to claim 5, line 5, the recitation “the pillar locker” lacks positive antecedent basis in the claims. 

	With respect to claim 8, line 5, the recitation “the pillar click gear” lacks positive antecedent basis in the claims.  

Allowable Subject Matter
Claims 1 and 2 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	Claim 1 would be allowable over the prior art because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a pillar click gear to which the pillar insert is coupled in a moveable manner in the direction of the shaft of the reel body, the pillar click gear being rotatably mounted to an inside plate of the reel body integrally with the pillar insert; a pillar click claw that is mounted to the inside plate of the reel body and stops rotation of the pillar click gear so that the palmside cover that is separable from the first side opening of the reel body is rotated and then locked at a desired position; and a stopper that is mounted to the inside plate of the reel body to support the pillar click gear for rotation of the pillar click gear, wherein, when the palmside cover coupled to the first side opening of the reel body is locked, the stopper prevents the pillar click gear from escaping from a fixed position.  Claims 3, 5 and 6 depend from claim 1. 

	Claim 2 would be allowable over the prior art because the prior art of record fails to teach or fairly suggest the entire combination of elements set forth including a pillar locker to which the pillar insert is coupled in a moveable manner in the direction of the shaft of the reel body and the pillar locker rotatably mounted to an inside plate of the reel body integrally with the pillar insert; a locking plate that is mounted to the inside plate of the reel body and stops rotation of the pillar locker so that the palmside cover that is separable from the first side opening of the reel body is rotated and then locked at a desired position; and a stopper that is mounted to the inside plate of the reel body to support the pillar locker for rotation of the pillar locker, wherein, when the palmside cover coupled to the first side opening of the reel body is locked, the stopper prevents the pillar locker from escaping from a fixed position.  Claims 4, 7 and 8 depend from claim 2. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakagawa et al, Oishi et al, Ikuta and Baldwin are each cited to show double-bearing fishing reels having openable side covers, a spool cover with a brake ring therein, a centrifugal brake and plurality of brake shoes. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL M MARCELO whose telephone number is (571)272-6949.  The examiner can normally be reached on M-F 6:00 am-3:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EMMANUEL M MARCELO/
Primary Examiner
Art Unit 3654



/emm/